Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 1 of 8

 

lo

 

2512 W. INTERSTATE 44 SERVICE ROAD-OKLAHOMA CITY, OK 73112
VOICE: 405.722.5800 FAX: 405.602.3863 www.preconstructionservices.com

 

Initial Cost Report

August 23, 2018

Mr. R. Greg Andrews

Robinson Renaissance, | 1th Floor
119 N. Robinson

Oklahoma City, OK 73106

Re: Smith Residence — 314 8th Street— Cushing, OK
Dear Mr. Andrews,

On April 20, 2018, I made a site visit along with yourself, we met and made a walk-
through to tour the issues to the Smith Residence in Cushing, Oklahoma. Also present
was Mr. Steve Ford. PE, PHD, representing ZFI Engineering, Inc. and the opposing
Attorney, Mr. Adam Engel of Mansell, Engel and Cole Law Firm, to observe and take
photographs of the damage issues. During the site visit, | made observations and
familiarized myself with the site.

Site Observations:

During my site visit, | took 67 photos (photos can be supplied upon request). I started my
observations with the direction of Mr. Ford of ZFI Inc. Mr. Ford had difficulties
distinguishing between an aged structure, deferred maintenance and possible earthquake
damage. It was difficult to see and plaster cracking in the walls, since the walls were
incapsulated with plywood paneling. Most of the ceilings were incapsulated with
acoustical tile, making it difficult as well, to observe any ceiling plaster cracking.

The carpet was pulled back, to observe the cracking in the northeast bedroom concrete

floor. Steve Ford recommended digging from the outside, for the depth of the footing.
Both of us excavated in two locations: 1) The north wall of the Northeast bedroom

1 Plaintiffs’ Ex. 1
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 2 of 8

addition and 2) The east wall of the living room. The bedroom appeared to have no
foundation footing, and the living room foundation consisted of masonry stone rubble,
approximately 10” below the wood plate. Mr. Ford looked into the attic through the
kitchen ceiling access scuttle and under the house, through the master bedroom closet
floor access,

Based on Mr. Ford’s findings, the earthquake damage he could visibly observe, was four
(4) to six (6) brick column supports, supporting the floor structure under the house, were
partially dislodged. | observed 171 photos Mr. Ford supplied to me from our site visit on
April 20". Since Mr. Ford was the only person from our site visit who crawled under the
house, I reviewed the photos he produced showing the dislodged brick pilasters.

Estimate Methodology:

Before attending the site visit, I reviewed the Rimkus Consulting Group Inc. — Ms. Lisa
M. Holliday, PE, PHD Report, to familiarize myself with the background of issues of the
structural failures. On page 3 of her Report, Ms. Holliday mentioned that the Smith’s
stated “the front door would not close, and they replaced it.” Other than the door, I could
not find any other items from her report for me to estimate.

Mr. Ford relayed to me the issues with the brick pilasters under the house. I discussed
with Mr. Ford, the difficulties of accessing to repair the brick pilasters. Mr. Ford
suggested I need to estimate the cost of accessing the floor by pulling back the carpet and
cutting two holes in the wood floor system either side of the north/south running floor
beam, for personnel access, materials and equipment. These access points would most
likely be in the living room and one of the bedrooms.

Once the access is made, it would be necessary to shore the structure and then remove
and clean the bricks for proper replacement with new mortar. The estimate also includes
the subfloor repair, the patching of hardwood flooring and staining finish. The carpet
would be relayed as well.

It is my understanding that the goal is to perform the repairs as quickly as possible to
minimize the Smith’s interruption.

Documents supplied to my firm were the following:

ZFI findings as described above
Rimkus Consulting Group, Inc. Report of Findings— dated 09.18.2017

Additional work not included in the cost estimate:

1) Costs for Rentals, Lodging during the repairs for the Smith Residences
2) Costs for removal, storage, and replacement of loose furnishings.
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 3 of 8

Opinions:

The Cost Estimate provided with this Report is based on conclusions of the ZFI findings
and opinion of repairs along with my own visual observations and experience.

Facts and Data:

The unit Costs are based on: Gordian - R.S. Means 2018 Residential Cost Data 37"
annual edition.

Conclusion:

This is my “Initial Cost Report,” and I reserve the right to further clarify/modify my
estimate after review of any further analysis or any other supplemental reports,
depositions or other engineering information, if provided, relating to this case after the
date of this Cost Report.

Repair Estimate, as described above:

Estima texssessessccssiceses ida awacdeeeaedadseace wank. $8,523

Totals... ..cccccccccnccccccccccccccccccsccccccccsssesees DSs529

(See attached for breakdown.)

QUALIFICATIONS + AFFILIATIONS

B.S. DEGREE ENGINEERING TECHNOLOGY-OKLAHOMA STATE UNIVERSITY 1976

A.S. DEGREE CONSTRUCTION MANAGEMENT TECHNOLOGY-OKLAHOMA STATE
UNIVERSITY 1976

MECHANICAL & ELECTRICAL ESTIMATING — R.S. MEANS CERTIFIED 2000

FACILITIES ESTIMATING SEMINAR -R.S. MEANS 2000

DESIGN AND CONSTRUCTION COMMITTEE-OKLAHOMA CITY MEMORIAL 1995-1998
AMERICAN SOCIETY OF PROFESSIONAL ESTIMATORS-CPE CERTIFIED 2005

CHARTER MEMBER ASPE OKLAHOMA CITY-LANDRUN CHAPTER 80

ASPE-OKLAHOMA CITY-LANDRUN CHAPTER 80 — PRESIDENT 2008-2011
ASPE-OKLAHOMA CITY-LANDRUN CHAPTER 80 —- MEMEBERSHIP-CHAIR 2013-PRESENT
ASPE-NATIONAL INDUSTRY AWARENESS COMMITTEE-CHAIR 2011-2013
ASPE-NATIONAL MEMBERSHIP COMMITTEE-CHAIR 2013-2014

ASPE-NATIONAL AWARDS COMMITTEE-CHAIR 2014-2017

ASPE-NATIONAL CERTIFICATION COMMITTEE-CHAIR 2018-PRESENT

BILL GLASS CHAMPIONS FOR LIFE-PRISION MINISTRY TEAMATE

CENTRAL OKLAHOMA — AIA AFFILIATE MEMBERSHIP 2000-PRESENT
CERT-CONSULTING ESTIMATORS ROUNDTABLE 2015-PRESENT -

CERT-CONSULTING ESTIMATORS ROUNDTABLE - NATIONAL PRESIDENT 2018-PRESENT
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 4 of 8

List of Publications authored by Witness:
EXPERT WITNESS: QUESTIONS TO ANSWER BEFOREHAND
MAY/JUNE 2018 “DCD MAGAZINE” PAGE 56

PARALLEL ESTIMATES AS A MONEY-SAVING PRACTICE
NOV./DEC. 2016 “DCD MAGAZINE” PAGE 10

BIM UPDATE-NATIONAL INSTITUTE OF BUILDING SCIENCES CONVENTION
APRIL 2013 “ESTIMATING TODAY” PAGE 21

THE “BUZZWORDS” of BIM
APRIL 2012 “ESTIMATING TODAY” PAGE 23

CERTIFIED BIM ESTIMATORS?
MARCH 2013 “ESTIMATING TODAY” PAGE 6

MEMBER PROFILE-NATIONAL INDUSTRY AWARENESS COMMITTEE CHAIR — SOUTHWEST
REPRESENTATIVE
DECEMBER 2011 “ESTIMATING TODAY” PAGE 6

INDUSTRY AWARENESS — ESTIMATING & BIM
OCTOBER 2011 “ESTIMATING TODAY” PAGE 9

LITIGATION COSTING PAST 4 YEARS:

ROSS WEAVER & 2018 FOSHEE & YAFFE
ALEXANDRA STANKUS VS. FOUNDATIONS AND OKLAHOMA CITY.OK
S and DHOMES WEEP HOLE ISSUES

YUKON, OK

DEPOSITION/SETTLED

BEST WESTERN PLUS 2017 MARVIN LAWS, P.C,
508 EAST MAIN ST. FOUNDATION ISSUES MUSTANG, OK
CUSHING, OK

BIRD RESIDENCE 2016 CARTCART DOOLEY
700 CABELLA COURT WATER ISSUES OKLAHOMA CITY, OK
NORMAN, OK

DEPOSITION

SETTLED

TIMBERLAKE CONSTRUCTION vs 2016 DENTON LAW FIRM
NN PROPERTIES PUNCHLIST ISSUES MUSTANG, OK
CJ-2015-1312

OKLAHOMA COUNTY

DEPOSITION

WMATA-TRANSIT CENTER 2016 AKIN, GUMP, STRAUSS
SILVER SPRING, MARYLAND LIFE CYCLE COSTS | HAUER & FELD LLP
DEPOSITION

SETTLED
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 5 of 8

4900 CORONADO BRIDGE COURT
FOUNDATION FAILURE
EDMOND, OK

SETTLED

REPLACE WALKER RES,
TUTTLE . OK

STRATFORD v, FOOTLOCKER
7307 NORTH MacARTHUR
OKLAHOMA CITY

SETTLED

HAYS VS. FARMERS
CLINTON, OK

FRANK LOVE RESIDENCE
NICHOLS HILLS, OK
SETTLED

ROSSCO V. CHECOTAH
CHECOTAH HIGH SCHOOL
CHECOTAH, OK.
DEPOSITION/SETTLED

WALLING RESIDENCE
3808 MANNING RD.
EL RENO, OK
1-DEPOSITION

WOMBLE RESIDENCE
1817 GUILFORD LANE
NICHOLS HILLS, OK

GAINES vs TIMBERCRAFT HOMES
EDMOND, OK
SETTLED

LECLEREC RESIDENCE
5715 HARPER CREEK TRAIL
EDMOND, OK
2-DEPOSITIONS
ARBITRATION WITNESS

WESTERN HEIGHTS VS
KB CONSTRUCTION, INC.
CASE NO. CJ-2011-7230
OKLAHOMA COUNTY
SETTLED

2016
FOUNDATION ISSUES

2016
TORNADO DAMAGE

2016
BUILDING REPLACE

2016
REVIEW ESTIMATE

2015
FIRE ESTIMATE
INS. REVIEW

2014
ESTIMATING
EXCAVATION

2014
ESTIMATING
TORNADO DAMAGE

2014
ESTIMATING
WATER DAMAGE

2014
ESTIMATING

2014

ESTIMATING
MASONRY/STUCCO/
DRY WALL/ROOFING
ISSUES

2014
ESTIMATING
ROOF REPAIR

HARRISON & MECKLENBERG
LAW FIRM — KINGFISHER, OK

GIVENS LAW FIRM
OKLAHOMA CITY

McAFEE & TAFT, P.C.
OKLAHOMA CITY, OK

FRAILEY, CHAFFIN, CORDELL
PERRYMAN & STERKEL
CHICKASHA, OK

LOVE’S STORES

STEIDLEY & NEAL
TULSA, OK

HELMS & GREENE, LLC
OKLAHOMA CITY, OK

HELMS & GREENE, LLC
OKLAHOMA CITY, OK

ANDREW KARIME
OKLAHOMA CITY, OK

WHEELER, WHEELER,
MORGAN, FAULKNER &
BROWN

BROWN & BROWN, PC
OKLAHOMA CITY
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 6 of 8

Statement of Compensation in this case:

Estimating services, meetings, site visits and travel time: $120 per hour
Depositions and Prep: $140 per hour
Court Witness, Arbitration Witness and prep: $150

(rates are subject to change after one year of retainment)

(PCSI uses it’s proprietary software and reserves the right to protect it’s own interests. The Client will
have no rights to the software itself, yet the work produced in protected format, may be provided ona
limited basis)

My opinions and conclusions as expressed in this report are based upon my
education, training, work experience and general familiarity with supporting data in my
areas of expertise, and the information provided to me by you, as well as my familiarity
with the standards of practice of construction in the community. I have a Bachelor’s of
Science in Engineering Technology and Associate Degree in Construction Management
Technology. I am a Certified Professional Estimator. Although my expertise is focused
on estimating, I am often asked to give an opinion on scheduling, project phasing,
constructability, site staging and market conditions as related to a particular project.

David Battle - FCPE, CERT

    

\CAN So,
& Bat o%
v ~ “ He, aN
a

m

 
  

  

Ahk 2A pf yeu

fio, 1.4-000436-1105

    
    

Certified
Profesional
Estimator
Exp. 07/31/2021

    
   
Case 5:17-cv-01302-D Document 60-4 Filed 02/15/19 Page 7 of 8

DU ‘S8d|/AAS UONONJSUOD Bg

8LOZ/Zc/8

 

€7S'8 $ TWLOL
€29'8 $ NMOGMVAYE - SLVIWILLSA GAHOVLLV 34S
TWLOL JLVWILSS

810z/zz/8 "avd

"oul ‘SODAS UO!]INISUDD Bd ‘YOLVWILSS

920-8T ‘# SLVWILSS

DTIALITVLISOH ONIHSND = :MOd GSYWdaed

VINOHVTNO ‘ONIHSND L3daLS HL8 LSV3 vTE ‘NOILY9O1
JONIGISIY HLIINS ‘Loaroud
AYVAIANS ALVWILSA LSOD

w109°S99[A19SUOINIISUOIDAT- MMM EOSE"ZO9'SOP *XVA 008S'77ZL'SOP *ADIOA
TITEL HO ‘ALIO VAOHV DIO-GVOU AOIANAS bh ALVISUALNI “AA Z1SZ

“ONI ‘SIDIAUIS NOLLONULSNOD Jad

6

 

MO ONIHSND - SONACISAY HLINS
17-cv-01302-D Document 60-4 Filed 02/15/19 Page 8 of 8

Case 5

[oorezs‘s _||

“ONI 'SSDIANAS NOILONULSNOOD Aud

8LOz/Z7/8

‘TWLOL be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POL %00°6 S334 ONINSSNION] 8 TWHNLOALIHOYV|0e
VEL %00'OL ASDN3AONILNOO NOILVYOLS3SY | 62
VES" %00 LZ HFONVYENSNI ? LI4ONd/AGVAHYSAO YOLOVYELNOD|82
€£6 % 00°02 SNOILIGNOS IWYANSD]Z2
p9o'r 0 vy peas Sel ‘SIWLOL ENS] 92
vz
oo’ oer 0 0o'o 0 00°0 joey O80 0 00°0 AS}Do09 Ho20} orat} = e960 LaddVv9 AV1-34 &@
29° bPL 0 00°0 0 o0'0 $zL gore) |zb 66'9L val ozZe0} o2"el 660 SWVvad GNV YOOd LNOYS LNIVd ee
ea"oe 0 00°0 0 00°D be eel ob og'0 ds}or Oors} zs‘ez] 1660 $uO0014 GOOM HSINIS 4
Ov'BLZ 0 00'0 0 00'0 vol es'9 vb ave As}9L OU6r] OL6Z] +960] 4Sd 19"O ds 6tr'h GSHSINIA LON ‘.b/b-eX..2£/52 MYO HOLVd 02
SAHSINIS/é6+
Lz'v0e 0 00°0 0 00°0 Le pede 2ob EbLoL vali 00v0) Oroz)] = L8G JYVMaYVH HSINIS HOOd gL
eLzzpy 0 00°0 0 p00 ov zver gLe Leroze val. osse] Olez] 2380 GIOWMOME GNV SN? TONI HOO 1v.LaW LNOY4 MAN db
JsSd vr'0 ds 6er'L SYOOogd/s!
72°06 0 000 0 o0°0 pe e2'e ss we As}9L ZSbG] OL'ez} 914-90) YVINSSAY AVI 9X. SGYVO" HLIA YOOTAENS St
ASd 90°0 as 6e¢'L AYLNAdHVS HONOY|F
ZL6SL 0 ooo 0 po"o BSL 9Z'eL 0 00'0 waz asgz] oz'ez] = rsa S3LWid GNV SHOVP MAYS - SAV3d YOOTS ONIMOHS 3AOWSY eb
00°6L2't 0 00°0 o o0°0 BIZ b szverl =O oa"0 je) oora] gt'el LZra} GMOS NAN109 «9bX..91 ae
ASd be"b AS 6er'L AMNOSYVI]tE
Lez 0 00"0 o iD0"o £2 Leez 0 00°0 vall 00zz] ol'so} = sog0 SWVes YOO AYLNA LNOYS SAOWSY OL
Leet 0 ‘00°0 0 po'o et beeb 0 00°0 val 0020] oFsa} = saga YOOd AYLN3 LNOW4 SAOWSY 6
Z6'vep D ‘00°0 0 00°0 Ser Wwse 0 000 ser 0902] olsal = sara TWLSiddd YOOTS HOV LY SOA AOVATVS 8
0g'Pge 0 00"0 D 00'0 ele es'oz ov ie'e valzt osgg] oz'ez} —PSta SALV1d ONY SMOVP M3YOS - SWV3E YOO1S SNIMOHS Z
gee 0 00°0 ID ‘00° kA Zye a 00" ds}e OOve] Oz'so} so6d WOOUdAE MS -MOIHL ..2e/S2 X wb/b-2 MOMMALNI ONIMOO 14 dIdLS-OW30 9
9E°L% 0 nora bd boro 22 Zee 0 00"0 ds}e OOvE} Oz'so} s06d WOOY ONIAIT -MOIHL ..2€/S2 X uP/L-2 YOMMALNI ONINOO14 di¥LS-OW30 S
ger! 0 00"0 zz plzz ebb bezlL jo ‘00°0 val! 00ZZ] 9L'6h Lez0 WOOUdsE MS-SONINAdO YOO 1d LNOMVS-OWAG v
ae'reL 0 ‘o0°0 zz plzz ebb pezbe jo 00'0 val oozz| gt'6l]| = bvza WOOH ONIAIT-SONINAdO HOOT LNOMVS-OWSG £
eszl 0 00'0 0 0'0 eh 20°0 0 D0'0 As}6zt ogra] oz'sa} so6a WOOUdsE MS NI LaddW9 WOvVe T1Nd z
dv 0 ooo 0 00'0 bz £06 0 oo'o 48/1 Zr Garo] oes0) $060 WOO ONIAIT NI Lad¥v5 WOVE T1Nd z
ASd €8°0 AS 6er'L NOLLNOWSa|t
WLOL 1soo | WLol | 1soO | TvLOL | 1S00 | TvLOL | 1soo | WLlOL | 1soo | LINN | ALD | SYagWNN 3qd09 ISO DS1d vauv NOLdHDS3S0
WLOL LOVELNOOENS LNSWdINDA yOByI TWiHSLYW SNVAW SU 1soo yoo1s

 

 

g

6er'L (aS Wau
Lozece ‘alvd
90-81 ‘as

NOLUGZ TVANNY HLZE 8102 SISOD TVLLNAGISTY SNUSMW SY

NO G3SVG@ ONILSOD LINN

ALVWILSS YIVd3y

SISATVNY LSOO SISNSYOd

“ONI “SS9IAMSS NOLLONULSNOD Aud ‘YOLVWILSA
MO 'DNIHSND ‘LS HL@ LSVS PEE ‘NOLLYIO7
SLVWILS3 LSOSD SISNAYO4 :‘NOMdIdd9S30
YIVd3ay SMYNOHLYV]A JDNACIS3Y HLIWS ‘LOarOud

 

 

 

 

E9BE'ZO9'SOr ‘4 008S'ZZ'SOr A
ZSILLEZL AO ‘ALID VNOHY TIO

qavyouw SDIAYaS

vr ALVLSHALNI'M 21 S2

JONI ‘SIOIAUIS NOILSAYISNOS 34

 

  

 

 

VWOHVTXO ‘DNIHSNOD
HL8 “S yl€ AONACISSY HLINS
